Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

                   DISTRICT OF COLUMBIA COURT OF APPEALS

No. 16-BG-513

IN RE: ROBERT E. COUGHLIN, II,
                      Petitioner.
Bar Registration No. 480261                              BDN: 61-16

BEFORE: Fisher and Thompson, Associate Judges, and Farrell, Senior Judge.

                                       ORDER
                                 (FILED – July 7, 2016)

       On consideration of Disciplinary Counsel’s report regarding petitioner’s
petition for reinstatement wherein Disciplinary Counsel informs the court that Mr.
Coughlin has demonstrated that he is fit to resume the practice of law, and it
appearing that petitioner is eligible to file the petition for reinstatement, see In re
Coughlin, 23 A.3d 184 (D.C. 2011), it is

       ORDERED that petitioner’s petition for reinstatement is granted. It is

      FURTHER ORDERED that Robert E. Coughlin, II, is hereby reinstated to
the Bar of the District of Columbia.

                                     PER CURIAM